Citation Nr: 0115080	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-03 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral high frequency hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Buffalo, New York, Regional Office 
(RO).  In September 1999, the RO denied the veteran's claim 
of entitlement to an increased evaluation for service-
connected high frequency hearing loss.  The veteran perfected 
an appeal as to the evaluation assigned for that disorder.  
In November 1999, the RO granted a claim of entitlement to 
service connection for post-traumatic stress disorder and 
assigned a 30 percent evaluation for that disorder.  In 
August 2000, the RO increased the disability evaluation for 
post-traumatic stress disorder to a 50 percent rating.  This 
issue of entitlement to a higher disability evaluation based 
upon an initial grant of service connection remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. 
West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
resolution of the veteran's claims has been obtained.

2.  On VA audiological examinations in 1999 and 2000, the 
veteran had average puretone decibels loss of between 36 and 
41 in the right ear and between 38 and 39 in the left ear, 
with speech recognition scores between 92 percent and 98 
percent in the right ear and between 88 percent and 94 
percent in the left ear.

3.  The veteran's service connected post-traumatic stress 
disorder is manifested by hyperarrousal symptoms, flashbacks, 
tearful memories and feelings of guilt over his experiences 
in Vietnam, feelings of anger, a tendency to lose control and 
act on his aggressive impulses, frustration and violent rage 
that must be kept under constant control, considerable sleep 
disturbance, and a feeling of losing control of his life.  
The veteran's service-connected post-traumatic stress 
disorder has not been shown to result in suicidal ideation; 
obsessional rituals; illogical, obscure, or irrelevant 
speech; near-continuous panic or depression; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful situations; and/or an 
inability to establish and maintain effective relationships.

4.  The evidence does not reflect that the veteran has an 
exceptional or unusual disability picture related to his 
bilateral hearing loss or his post-traumatic stress disorder 
so as to require referral for extraschedular consideration by 
designated authority.


CONCLUSION OF LAW

1.  The criteria for a compensable rating for bilateral high 
frequency hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.321, 4.85, Code 
6100 (2000).

2. The criteria for an assignment of an increased rating 
greater than 50 percent for post-traumatic stress disorder 
have not been met.  38 U.S.C.A. § 1131, 5107 (West 1991); 38 
C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the disposition of the veteran's appeal, the 
Board finds that notwithstanding the recent amendments to 
title 38 of the U. S. Code enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103 and 5103A), no undue prejudice to the veteran is 
evident by the Board's disposition herein.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Regarding the "duty to 
notify," the Board finds that the RO's development/notice 
letters, rating decisions and statement of the case furnished 
to the veteran and his representative in connection with this 
appeal provided sufficient notice of the kind of information 
he would need to substantiate his claim.  Furthermore, with 
respect to the duty to assist, the record shows that the RO 
made reasonable efforts to obtain relevant records and there 
is no indication from the veteran that there is any 
additional outstanding evidence which would be relevant to 
this claim.

High Frequency Hearing Loss

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, the veteran's claim of service connection for 
high frequency hearing loss was granted by the RO in May 
1972, and a noncompensable evaluation was assigned.  This 
decision was based on audiograms showing both in-service and 
post-service hearing loss.  

The veteran filed the current claim for an increased 
(compensable) evaluation for bilateral hearing loss in 
September 1998.  

Upon VA audiological evaluation in August 1999, the veteran 
reported that he had tinnitus that had persisted since 1971 
resulting from mine explosions.  He reported that this 
interfered with his ability to understand speech.  The 
veteran reported experiencing severe difficulties hearing in 
the presence of any background noise.  He reported that his 
ability to understand was decreasing as of late and that he 
was severely frustrated.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
25
80
LEFT
20
30
30
75

The veteran's average puretone decibel loss was 36 decibels 
in the right ear and 39 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 88 percent in the left ear.  The 
diagnoses were severe bilateral sensorineural hearing loss 
above 3000 hertz bilaterally, and normal middle ear function 
bilaterally.  

Based upon the foregoing facts, in a September 1999 rating 
action, the RO continued the noncompensable evaluation for 
service-connected high frequency hearing loss.  The veteran 
perfected an appeal of that determination.  

In written statements and at his March 2000 hearing before a 
hearing officer at the RO, the veteran testified that he has 
been employed for many years as a High School foreign 
language teacher, teaching French.  He states that his 
hearing loss has severely impacted his performance since he 
has great difficulty discerning whether a student has spoken 
with proper elocution.  He further asserted that this 
impairment is particularly vexing when there is medium to low 
level background noise as is the case in a classroom.  He 
states that as a result his defective hearing cannot be 
properly assessed in a clinical setting, and is, in fact, far 
more disabling than reflected by the evaluation assigned.  

Upon VA audiological evaluation in April 2000, the veteran 
reported that he had tinnitus that had persisted since 
October 1971.  He stated that it was secondary to military 
noise exposure.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
15
20
35
95
LEFT
20
15
30
85

The veteran's average puretone decibel loss was 41 decibels 
in the right ear and 38 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 98 percent 
in the right ear and of 94 percent in the left ear.  Speech 
discrimination was described as "good bilaterally (for 
identification of single syllable words, which are presented 
at a comfortable loud level in a quiet environment)."  The 
diagnosis was bilateral moderate-severe, high frequency (4-8K 
Hertz) sensorineural hearing loss.  

As indicated above, the veteran filed his claim for an 
increased rating for bilateral hearing loss in October 1998, 
and the RO confirmed the evaluation of his disability as 
noncompensable in a September 1999 rating decision pursuant 
to former 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  The 
RO has also evaluated the veteran's bilateral high frequency 
hearing loss disability utilizing the revised rating criteria 
that went into effect in June 1999.

According to the Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85 (2000).  
Average puretone decibel loss for each ear is located on 
Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  "Puretone 
threshold average" as used in Tables VI and VIa, is the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those in Sec. 4.86) to determine the Roman numeral 
designation for hearing impairment where the axes intersect.  
The results are then matched between the "better" ear and 
the "poorer" ear on Table VII to produce a disability 
rating under Code 6100.

The findings of the August 1999 VA audiological examination 
results noted above represent the most profound hearing 
acuity deficit found.  These findings, as applied to 
38 C.F.R. Part 4, § 4.85, Table VI, correspond to Level I 
hearing in the right ear, and Level II hearing in the left.  
[The April 2000 examination results correspond to Level I 
hearing, bilaterally].  Level I hearing in the better ear and 
Level II in the poorer ear warrant a non-compensable 
evaluation.  38 C.F.R. Part 4, § 4.85, Table VII, Diagnostic 
Code 6100.  In light of the evidence of record, the veteran's 
high frequency hearing loss is clearly rated in accordance 
with his current level of ratable disability, as set forth in 
applicable hearing schedule criteria.

The Board has considered the veteran's contentions that his 
hearing loss has diminished his effectiveness as a foreign 
language teacher.  The record shows that the veteran had 
worked as a foreign language teacher for over 30 years until 
his voluntary retirement in June 2000.  Regulation permits 
extra-schedular rating when "the schedular evaluations are 
found to be inadequate . . . [because] the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2000).  The rating schedule, however, 
is meant to compensate for the average impairment in civil 
occupations generally resulting from disability.  38 C.F.R. § 
3.321 (2000).  The sort of subjective, or individualized 
circumstance that results from the individualized interaction 
between the veteran's impaired hearing and his specific 
occupation is not the sort of failure of the rating schedule 
to provide for the average impairment in civil occupations 
generally contemplated by the extra-schedular provision.  
Seen from the point of view of average impairment in civil 
occupations generally, the bilateral hearing loss does not 
present such an exceptional or unusual disability picture as 
to render application of the rating schedule impractical.  
Furthermore, although the veteran has made assertions 
regarding the impact of his hearing loss on his employment, 
he has presented no other evidence other than his assertions 
made in connection with this appeal.

Finally, the Board has also considered the veteran's 
assertion that the clinical audiometric tests that he has 
been given do not properly evaluate his level of impairment 
because they do not take into account the background noise 
that he is subject to at his place of employment.  As a 
layperson, however, the veteran is not competent to provide 
such an opinion requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board is cognizant of, and indeed, sympathetic to the 
veteran's argument pertaining to the difficulties he has 
experienced associated with his hearing loss.  For purpose of 
rating disabilities which arise out of a service connected 
hearing loss, however, the Board is restricted to a 
mechanical application of the rating schedule to the numeric 
values found.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Based upon current findings and on the review of the 
entire evidence in the veteran's claims folder, the Board 
finds that the veteran's hearing loss does not approach the 
level required for the assignment of a compensable 
evaluation.  In view of the evidence of record, the 
provisions of 38 C.F.R. §§ 4.3 and 4.7 (2000) are not for 
application.  His claim, therefore, must be denied.

Post-Traumatic Stress Disorder 

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2 (2000).  As noted above, in November 1999, the RO 
granted a claim of entitlement to service connection for 
post-traumatic stress disorder and assigned a 30 percent 
evaluation for that disorder.  In August 2000, the RO 
increased the disability evaluation for post-traumatic stress 
disorder to a 50 percent rating from August 5, 1999, the date 
that VA received the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder.  This 
issue of entitlement to a higher disability evaluation based 
upon an initial grant of service connection remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The evidence shows that the veteran served in Vietnam with 
the U.S. Army as an infantry platoon leader with an Airborne 
Brigade and later with the Armored Calvary.  His awards and 
decorations included the Combat Infantryman Badge.  On August 
25, 1999, the veteran applied for service connection for 
post-traumatic stress disorder.  A September 1999 VA 
psychiatric examination showed the veteran has hyperarrousal 
symptoms, tearful memories and feelings of guilt over his 
experiences in Vietnam, and feelings of anger and violent 
rage that are kept under constant control.  This resulted in 
a diagnosis of post-traumatic stress disorder, chronic, 
severe.  His Global Assessment of Functioning (GAF) score, 
from the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (pp. 46-47) (4th ed., 
revised, 1994), or DSM-IV, was 50, showing serious symptoms.  
The impression of a Social Worker who conducted a Social 
Survey in October 1999 was that the veteran suffered from 
post-traumatic stress disorder.  Based upon the foregoing 
evidence, in a November 1999 rating decision, the RO granted 
service connection for post-traumatic stress disorder and 
assigned a 30 percent evaluation, effective October 5, 1998.  

An April 2000 VA psychiatric examination showed the veteran 
had a worsening of his post-traumatic stress disorder since 
the September 1999 examination.  The examiner reported the 
veteran was very tense; there was deep-seated anger and 
frustration with the VA compensation process; considerable 
sleep disturbance; a feeling of losing control of his life; 
and at least two reported flashbacks.  This resulted in a 
diagnosis of post-traumatic stress disorder, chronic, severe.  
His Global Assessment of Functioning (GAF) score was 40-42.  
The examiner noted a belief that the veteran's "GAF of 55" 
in September 1999 had been overestimated.  The examiner 
explained that the veteran appeared to have more control over 
his internal emotions then.  The examiner stated that the 
veteran had clearly shown behavioral signs that he was "not 
doing well from a psychiatric standpoint (resigning from his 
job, selling his home, isolating socially more significantly 
than he has ever been in his life, apparently, etc.)".  
Based upon the foregoing evidence, in an August 2000 rating 
decision, the RO increased the disability evaluation of the 
veteran's post-traumatic stress disorder to a 30 percent 
rating, effective August 25, 1999.  

As indicated above, the veteran has appealed the assignment 
of a 50 percent rating for his service connected post-
traumatic stress disorder, and contends that a higher rating 
is warranted.  After a review of the records, the Board finds 
that the preponderance of the evidence is against his claim 
for an increased evaluation.  See 38 U.S.C.A. § 7104 (West 
1991 & Supp. 1999).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (2000).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2000).

Under the rating criteria set forth in the Schedule, a 100 
percent rating is assigned for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

In applying the rating criteria of the next higher, 70 
percent, rating to the veteran's symptoms, the Board finds 
that the veteran's post-traumatic stress disorder condition 
does not warrant an increased rating.  In reviewing the 
reports from the September 1999 and April 2000 VA post-
traumatic stress disorder examinations and September 1999 
Social Survey, the Board finds that the veteran does not show 
evidence of suicidal ideation, obsessional rituals which 
interfere with routine activities, illogical, irrelevant or 
obscure speech, near continuous panic or depression, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, or a 
complete inability to establish or maintain effective 
relationships. 

The September 1999 examination and the April 2000 examination 
reports indicate that the veteran was appropriately dressed, 
adequately groomed, and alert and oriented to person, place, 
and time.  During both examinations, the veteran showed no 
delusional features, and his thought processes were coherent.  
He denied any suicidal or homicidal thoughts.  He also did 
not exhibit memory impairment, panic disorder or obsessive or 
ritualistic behavior.  The examiner stated that the veteran's 
judgments appeared to be adequate in general, but did 
indicate that the veteran has a tendency to lose control and 
act on his aggressive impulses.  The record does not 
establish, however, that these impulsive tendencies have thus 
far impaired his work or family relationships.  There was no 
indication of near continuous panic or depression, spatial 
disorientation, or a complete inability to establish or 
maintain effective relationships.  In that regard, the record 
shows that the veteran has enjoyed a 27 year marriage and 
that he has had a good relationship with his wife and their 
adult child.  The record, including written and oral 
statement from the veteran and his spouse, also shows that 
the veteran worked as a teacher for over 27 years and that 
for the most part he enjoyed successful relationships with 
his students and their parents.  The record does show that 
the veteran's voluntary retirement from teaching was two 
years premature to his actual retirement age.  Testimony 
provided by the veteran and his spouse, as well as the 
veteran's written statements, however, indicate that this 
choice was due to several factors, one of which was the 
veteran's inability to accept the changes made by the School 
Board to the foreign language teaching department.  Although 
this choice is some evidence that the veteran has difficulty 
adapting to stressful situations, this alone does not 
approximate the criteria for the 70 percent evaluation. 

It is noted that the GAF score assigned to the veteran in the 
September 1999 VA examination was 50, while the score 
assigned in the April 2000 examination was 40 to 42.  These 
GAF codes represent from major to serious post-traumatic 
stress disorder symptoms.  Although the Board does not 
dispute the VA examiner's assessment of the veteran's 
impairment of social and occupational functioning as severe, 
the Board does not find that the criteria for a 70 percent 
rating have been satisfied.  While all of this evidence 
confirms that the veteran has a severe post-traumatic stress 
disorder, the criteria needed to support an increased rating 
to 70 percent are not present.  The majority of the 70 
percent rating criteria for mental disorders are not found in 
the evidence of the veteran's current post-traumatic stress 
disorder disability.  Rather, the Board finds that the 
veteran's post-traumatic stress disorder more nearly 
approximates the criteria for a 50 percent rating.

The Board has also considered whether the assignment of a 
disability rating higher than 70 percent is appropriate.  The 
veteran also does not meet the criteria for the next higher 
rating, 100 percent.  Under the 100 percent criteria for 
mental disorders, the veteran would have to show such 
symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, memory loss for names of 
close relatives or his own name, and intermittent inability 
to perform basic minimal hygiene.  The evidence shows that 
the veteran has not displayed these symptoms.

The "staging" of ratings was discussed in Fenderson v. West, 
12 Vet. App. 119 (1999).  The veteran appealed the initial 
disability rating assigned for his post-traumatic stress 
disorder. The Board notes that the current 50 percent 
evaluation has been assigned from the effective date of 
service connection for this disability.  As noted above, the 
Board has taken into consideration in its analysis the most 
profound psychiatric impairment demonstrated since the 
veteran filed his claim for benefits for post-traumatic 
stress disorder, and has found that the subjective and 
objective evidence does not meet or approximate the criteria 
for a higher evaluation during any of the time in question.  
Fenderson, Id.

This 50 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this disability.  In Floyd v. Brown, 9 Vet. App. 
88 (1996), the Court of Veterans' Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321 
(b)(1) in the first instance.  The Board is still obligated 
to seek out all issues that are reasonably raised from a 
liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the laws and regulations.  In Bagwell v. Brown, 9 Vet. 
App. 337 (1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether the 
issue of increased rating for post-traumatic stress disorder 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made. 38 C.F.R. § 3.321 (b)(1) (2000).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule. Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent -
- are assignable when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required any hospitalization for his post-traumatic stress 
disorder.  In fact, there is no record of inpatient treatment 
for post-traumatic stress disorder or any psychiatric 
condition.  Additionally, his post-traumatic stress disorder 
has not had such an unusual impact on his employment as to 
render impractical the application of regular schedular 
standards.  The record does not support the conclusion that 
the impairment resulting from post-traumatic stress disorder 
alone warrants extraschedular consideration.  Therefore, 
consideration under 38 C.F.R. § 3.321(b) is not warranted.  


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral high frequency hearing loss is denied.

Entitlement to an increased rating for post-traumatic stress 
disorder is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

